In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-259 CR

____________________


JUAN CARLOS VARELA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 253rd District Court
Liberty County, Texas

Trial Cause No. CR25889




MEMORANDUM OPINION 
	We have before the Court an appeal by Juan Carlos Varela from a sentence
pronounced April 25, 2006.  On July 6, 2006, we denied appellant's motion for extension of
time to file notice of appeal, because the motion was not filed within the time permitted
under the rules of appellate procedure.  Tex. R. App. P. 26.3(b).  The notice of appeal was
filed with the trial court on June 16, 2006, more than thirty days from the date sentence was
imposed in open court.  The Court finds the notice of appeal was not timely filed.  Tex. R.
App. P. 26.2; see Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v.
State, 918 S.W.2d 519 (Tex. Crim. App. 1996).  Appellant has not obtained an out-of-time
appeal from the Court of Criminal Appeals.  The Court finds it is without jurisdiction to
entertain this appeal.  Accordingly, the appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.

								____________________________
									DAVID GAULTNEY
										 Justice


Opinion Delivered September 6, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.